Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant requires the ΔTg of the two polyesters be 100C or more in claim 1. Applicant’s method of measuring Tg apparently is inconsistent/not in agreement with published literature.
Applicant’s examples exclusively use Eastar GN001 as polyester “B” (page 14 line 4-6 of spec). Applicant states this polyester has a Tg of 800C. This is not in agreement with published literature. Forlorni 2019/0389188 (table 1) states Eastar GN001 has Tg of 780C. Given the accepted Tg of polyester “A” (Embrace LV) is 690C, Eastar GN001 would not provide applicant’s required ΔTg of at least 100C. Instead, the ΔTg would be only 90C. The polyester’s Tg is critical in determining the scope of the claims. Applicant’s examples do not fall within the scope of the claims assuming Eastar GN001 has a Tg of 780C. Applicant’s Tg must have bemeasured in some unconventional manner.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over JP2011079229.
	The reference exemplifies (#3) a heat shrinkable film of a blend of 70 parts PET-2 and 30 parts PET-5. The film’s thickness is 50µ (paragraph 28). PET-2 is a polyester of Tg 800C (paragraph 27) which qualifies as applicant’s “A”. PET-5 is a polyester of Tg 1000C (paragraph 27) which qualifies as applicant’s “B”. The 30% of the PET-5 is slightly higher than applicant’s maximum of 25%. However, the reference (abstract) permits as low as 25%.
	It would have been obvious to lower the amount of PET-5 to 25% of the blend.

	In regards to applicant’s dependent claim:
	The film can be used as a label on hot drinks (paragraph 1).


Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over JP2012224666.
	The reference exemplifies (#1-3) blends of 83 parts polyester “A”, 10 parts polyester B1 or B2 and 7 parts masterbatch MB. Polyester “A” (paragraph 70) has a Tg of 74.90C which qualifies as applicant’s A. Polyesters B1 and B2 have Tg’s of 1090C and 1100C (paragraph 70) which qualify as applicant’s B.
	Although these examples are not formed into a heat shrinkable film, the reference suggests heat shrinkable articles in general (paragraph 15) and films of 50-150µ thickness (paragraph 14).
	It would have been obvious to produce a heat shrinkable 50-80µ films of the examples’ compositions.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over JP2012224666 in view of Schurr 2020/0282688.
	JP2012224666 applies as explained above.
	Films and heat shrinkable objects are suggested, but a container enveloped by a heat shrinkable film is not specifically taught.  
Schurr suggests polyester shrink film may be used to wrap foodstuff containers (paragraph 66).
	It would have been obvious to utilize JP20122224666’s polyester shrink film on any object commonly shrink wrapped.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schurr 2020/0282688.
Schurr exemplifies (#3 of table 3) a heat shrinkable bilayer film. Ply 1 has a thickness of 32µ and is a blend of 70% Embrace LV and 30% of TiO2 masterbatch. The masterbatch itself (paragraph 112,114) is 70% TiO2 and 30% PETG polyester. Therefore, Ply 1 is 70% Embrace LV, 9% PETG and 21% TiO2. Embrace LV is applicant’s preferred polyester “A” having a Tg of 690C (see page 14 line 1-3 of spec). 
The Tg of the PETG is not reported nor is the commercial source of the PETG in the cited example.  However, Eastar 6763 PETG is named earlier in the specification (paragraph 37). Eastar 6763 is one of applicant’s preferred “B” polyesters having a Tg of 800C (see paragraph 16 of spec).
	It would have been obvious to form the TiO2 masterbatch from Eastar 6763 PETG in the cited example.

	In regards to applicant’s dependent claim:
	The film may be used to wrap foodstuff containers (paragraph 66).


Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Schurr 2020/0282688 in view of EP1833886.
Schurr exemplifies (#2 of table 3) a heat shrinkable bilayer film. Ply 1 has a thickness of 32µ and is a blend of 73% Embrace LV, 17% Embrace HY1000 and 10% of TiO2 masterbatch. Embrace LV is applicant’s preferred polyester “A” having a Tg of 690C (see page 14 line 1-3 of spec). Embrace HY1000 is inherently a polyester having a Tg of 770C (see the Technical data sheet for HY1000). The ΔTg is 80C rather than applicant’s 100C minimum.
However, Schurr is not limited to using Embrace HY1000. Other so-called cavity forming agents may be used instead as described (paragraph 46) in EP1833886.
EP1833886 (claim 5) claims the voiding agent (ie cavity forming agent) can be a polyester. EP1833886 (paragraph 34) lists polyesters such as Eastar copolyesters from Eastman Chemical. Eastar 6763 has a Tg of 800C (see page 4 of the Upmold data sheet). Coincidentally, Eastar 6763 is one of applicant’s preferred “B” (see paragraph 16 of spec).
It would have been obvious to employ Eastar6763 as Schurr’s voiding agent within Embrace LV films.

	In regards to applicant’s dependent claim:
	The film may be used to wrap foodstuff containers (paragraph 66).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/23/22